Citation Nr: 1209200	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  09-03 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 10 percent for an anxiety disorder, also claimed as posttraumatic stress disorder (PTSD).

2.	Entitlement to an effective date prior to May 10, 2007 for the award of service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which granted service connection for an anxiety disorder and assigned a 10 percent evaluation.  The issue of entitlement to an effective date prior to May 20, 2007 for the grant of service connection was denied in a November 2008 statement of the case.  The Veteran properly appealed both of these issues.

Under 38 C.F.R. § 19.37 a supplemental statement of the case should be issued where relevant, non-duplicative evidence is received prior to the transfer of the claim to the Board.  The Veteran submitted a statement in April 2010, prior to the time the case was transferred to the Board, without a waiver.  However, the Board finds that the statement submitted was duplicative of evidence already in the claims file in that it discussed the Veteran's current symptoms of his anxiety disorder.  As such, the Board finds that an additional supplemental statement of the case is not necessary.  


FINDINGS OF FACT

1.	Throughout the appeal, the Veteran's anxiety disorder has been manifested by feelings of depression and anxiety, sleep disturbances, suspiciousness, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  

2.	On May 10, 2007 the RO received the Veteran's claim for entitlement to service connection for an anxiety disorder and in a January 2008 rating decision he was awarded a 10 percent evaluation, effective May 10, 2007.


CONCLUSIONS OF LAW

1.	As of May 10, 2007 the criteria for an evaluation of 30 percent, but no higher, for an anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 9400 (2011). 

2.	Entitlement to an effective date prior to May 10, 2007, for the grant of service connection for an anxiety disorder is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in July 2007.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also provided notice on substantiating his earlier effective date claim in a February 2010 letter.

The July 2007 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See Dingess, supra; see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been proven and thus section 5103(a) notice is no longer required).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.
The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records is satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded VA medical examinations in October 2007 and March 2009 for his anxiety claim.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has been assigned an initial evaluation of 10 percent for his anxiety disorder.  As discussed below, the Board finds the actual described symptoms of the Veteran's anxiety disorder throughout the appeal period show a disability picture most closely resembling the 30 percent criteria.  As such the Board finds an increase is warranted to 30 percent from May 10, 2007, the date the Veteran's original claim was received.  However, at no time does the evidence reflect an anxiety disorder warranting an evaluation in excess of 30 percent.

Under 38 C.F.R. § 4.130, Diagnostic Code 9400, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board has reviewed the Veteran's treatment records.  The Veteran was first afforded a VA examination in October 2007.  At this examination he reported that he had previously attended private counseling because of his anger and irritability.  He also reported using prescription medication for his depression and anxiety.  In a January 2009 statement the Veteran reported that he suffered from severe anxiety.  The March 2009 VA examination report also noted the Veteran had a history of depression and anxiety and was on medication for both.  See also March 2008 private treatment record.

The Veteran has also consistently reported that he suffers from sleep disturbances; however he has stated that the medications he is on help him to sleep more regularly.  See e.g., October 2007 VA examination report.

Although memory impairment was not reported on either VA examination, the Veteran himself has stated that he suffers from mild memory loss.  In his January 2009 statement he indicated that his short term memory has worsened over time.  This symptom has been taken into account when determining the appropriate evaluation for his anxiety disorder.

Also of record are the Veteran's Global Assessment of Functioning (GAF) scores.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability rating.

At his October 2007 VA examination the Veteran was assigned a GAF score of 70 and at his March 2009 VA examination he was assigned a GAF score of 65.  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful personal relationships.  Given the Veteran's symptoms of feelings of depression and anxiety, sleep disturbances, suspiciousness, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships, the examiners found he generally had mild symptoms of an anxiety disorder.  In viewing the evidence of record in its entirety, the Board finds that the Veteran's overall disability picture most closely approximates that contemplated by a 30 percent evaluation.

The Board also acknowledges that the Veteran suffers from symptoms not included under Diagnostic Code 9400.  For instance, the Veteran has reported feelings of physical sickness when he goes out in public and being suspicious of those around him.  See e.g., January 2009 and April 2010 statements.  The Board has reviewed all of the Veteran's symptoms when determining the most appropriate evaluation.  

The medical evidence shows the Veteran's anxiety disorder symptoms throughout time have consistently included depression and anxiety, sleep disturbances, suspiciousness, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  The Board concludes the Veteran's anxiety disorder has manifested in consistent symptomatology throughout the appellate timeframe warranting a 30 percent rating, but no higher, effective May 10, 2007, the date his claim was received.

The Board has considered 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 30 percent disability rating.  See 38 C.F.R. § 4.7.

The Board observes that a higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's level of social and occupational impairment or anxiety disorder symptomatology most closely approximates a 50 percent evaluation or higher.  

In this regard, there is no evidence the Veteran cannot maintain his activities of daily living, including maintaining minimal personal hygiene.  See e.g., October 2007 and March 2009 VA examination reports.  Both VA examiners also noted that the Veteran's speech and thought processes were normal.  See e.g., October 2007 and March 2009 VA examination reports.  The examiners also did not report grossly inappropriate behavior or impaired abstract judgment.

The Veteran reported that he was in counseling from August 2005 to December 2006 for his anger and irritability.  He also reported one episode of domestic violence in his third marriage.  However, at his October 2007 VA examination he stated that his anger problems had gotten better since he attended counseling.  There was no indication that the Veteran was currently suffering from periods of impaired impulse control with periods of violence.  It was also not reported that the Veteran had difficulty understanding complex commands or that he suffered from spatial disorientation.  Also, although the Veteran complained of depression, no examiner reported that his depression was affecting his ability to function independently.

With regard to social and occupational functioning, it has been noted that the Veteran has problems with familial and social relationships.  The Veteran stated in his January 2009 statement that he used to play shuffleboard, but he had to stop due to the anxiety of being around other people.  He also stated that he struggled to make in-person appointments when having to perform work tasks and he preferred to handle everything over the phone.  At his March 2009 VA examination he reported that he felt anxious when he was around anyone but his wife or immediate family.  He also stated that the only activities he does are solitary activities with his wife, such a kayaking.  In his January 2009 statement he stated that he has alienated a neighbor because he cannot be around other people, that he suffers from panic attacks when he tries to venture out of the house, and that he refuses to keep a mailbox at his house to deter people from coming there.  In sum, although the Veteran can be around his wife and immediate family, it is clear that he has some problems maintaining effective social relationships outside of this circle.   

The Board also notes that although the Veteran reported auditory hallucinations at his March 2009 VA examination, the examiner found the hallucinations were not persistent and there was no further discussion of them.  At his October 2007 VA examination the examiner found the Veteran did not suffer from suicidal ideation.  See also March 2009 VA examination report.  The Board has considered these statements; however it will view the entire symptomatology when deciding an appropriate evaluation.

Thus, although the Board finds that the Veteran exhibits some symptoms associated with a higher evaluation, such as some social impairment, it concludes that the Veteran's overall disability picture continues to most closely approximate that contemplated by a 30 percent evaluation.

The Board acknowledges the Veteran's contentions that his anxiety disorder warrants an evaluation greater than 30 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected anxiety disorder.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

Overall, the Board concludes that the evidence discussed above supports no more than a 30 percent evaluation from May 10, 2007 forward.  The Board acknowledges that the evidence of record demonstrates that the Veteran has some more serious symptoms such as establishing and maintaining relationships, but his overall disability picture does not warrant a higher rating in excess of 30 percent.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 30 percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations, or any, for his anxiety disorder.  Additionally, there is not shown to be evidence of marked interference with employment due to his anxiety disorder.  Although the Veteran reported that his wife was running their businesses, he also stated that he was able to conduct business over the phone, although he was limited in making personal calls to his stores.  Furthermore, there is no medical opinion that the Veteran's anxiety disorder causes marked interference with his employment.  

The Veteran has indicated that his anxiety disorder causes depression and anxiety, sleep disturbances, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Earlier Effective Date

The Veteran was granted service connection for his anxiety disorder effective May 10, 2007, the date his claim was received by the RO.  The Veteran alleges that he was diagnosed with an anxiety disorder prior to May 10, 2007 and as such, his anxiety disorder should be made effective to May 10, 2006.   

Under governing law, the effective date for a grant of compensation will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2011).  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  Id.  A claim or application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a) (2011).  

A review of the record indicates that the Veteran's claim was submitted in May 2007.  The Veteran was then afforded a VA examination in October 2007.  At this examination he was diagnosed with an anxiety disorder and the severity of his symptoms were discussed.  Prior to this record, there is no other medical evidence that the Veteran was suffering from an anxiety disorder.  

Although the Veteran stated that he was treated privately and was diagnosed with PTSD prior to May 10, 2007, there is no evidence of this in the claims file.  Furthermore, the Veteran did not provide an authorization for the RO to obtain these treatment records.  In his July 2009 release he only listed the names of his proctologist and his primary care physician, and the RO obtained these records and associated them with the claims file.  

While a September 2005 private treatment record noted the Veteran suffered from an anxiety depressive disorder, this opinion did not link the disorder to service.  Moreover, as the Veteran had been separated from service for more than 1 year, the earliest effective date available is the date his claim was received.

The Board acknowledges that the Veteran asserts he is entitled to an effective date as of the date that he was originally diagnosed with PTSD from his private physician.  However, as discussed above, there is no evidence of these records and the most appropriate effective date is the date his claim was received.  38 C.F.R. § 3.400.

As such, the Board finds that an effective date prior to May 10, 2007 is not warranted, as there is no evidence prior to the Veteran's initial claim that would warrant a grant of entitlement to service connection.  Thus, the claim for an earlier effective date is denied.  See 38 C.F.R. § 3.400.






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation of 30 percent, but no higher, is granted effective May 10, 2007 for an anxiety disorder, subject to the applicable regulatory provisions governing payment of monetary awards.

Entitlement to an effective date prior to May 10, 2007 for an anxiety disorder is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


